PER CURIAM.
We find no reversible error as to appellant’s conviction and affirm that conviction. On the issue of restitution we find no error in the trial court’s order setting the amount of restitution. However, we do find error in the trial court's determination of the periodic payments that appellant must pay. On that issue we reverse with directions that the trial court reserve jurisdiction to determine the amount of periodic payments *71at a hearing to be initiated by the state and to be conducted after appellant begins his term of probation. Cf. J.M.H. v. State, 589 So.2d 394 (Fla. 1st DCA 1991).
GLICKSTEIN, C.J., ANSTEAD and LETTS, JJ., concur.